Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
16951012 
Election/Restrictions

    PNG
    media_image1.png
    106
    630
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (product of nature) without significantly more. 
Although 35 U.S.C. § 101 provides that “[w]hoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor ...,” the Supreme Court has determined that there are exceptions to what is patentable. Specifically, “laws of nature, natural phenomena, and abstract ideas” are not eligible subject matter. See Diamond v. Diehr, 450 U.S. 175, 185 (1981). To determine if claimed subject matter is statutorily eligible in light of these judicial exceptions the Supreme Court has articulated a two-step framework in Mayo Collaborative Services v. Prometheus Labs., Inc., 366 U.S. 66 (2012), and later cases. Specifically,
[f]irst, we determine whether the claims at issue are directed to one of those patent-ineligible concepts....If so, we then ask, “[w]hat else is there in the claims before us?”...To answer that question, we consider the elements of each claim both individually and “as an ordered combination” to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application.

Alice Corp. v. CLS Bank Int’l, 573 U.S. 216, 217 2014) (quoting Mayo, 566 U.S. at 78). Thus, the Examiner must determine whether the claims are directed to a judicially determined patent-ineligible concept and, if so, then ask if there is anything in the claim that transforms it into patent-eligible subject matter.
	On January 7, 2019 the USPTO published revised guidance on the application of § 101 (see 2019 Guidelines1). After determining that claimed subject matter falls within the four categories of patentable subject matter identified in 35 U.S.C. § 101, the 2019 Guidelines provide a “revised step 2A,” which corresponds to the first step of the Alice/Mayo test articulated above, to determine whether a claim is directed to a judicial exception (see 2019 Guidelines, 84 Fed. Reg. at 53-54). In a first prong of revised step 2A, the Examiner must determine whether the claim recites a judicial exception (see id. at 54). If a judicial exception is identified, the second prong requires a determination of whether the judicial exception is integrated into a practical application (see id.). If so, the inquiry ends and the claim is determined to be directed to eligible subject matter under the 2019 Guidelines (see id. at 54 (“When the exception is so integrated [into a practical application], then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis.”)). If not, the analysis continues to determine if the claim provides an inventive concept (see id. at 56).
	The USPTO subsequently updated the 2019 Guidelines (see October 2019 Update2). The October 2019 Update provides that when evaluating whether a claim recites a judicial exception at the first prong of step 2A, the claim is evaluated to determine whether it sets forth or describes a product of nature in accordance with the guidance in MPEP §§ 2016.04(b) and (c), including the markedly different characteristics analysis (see id. at 1).


ANALYSIS
(Step 1)
Applicant claims compositions of matter, a statutory category of invention (see Claim 1 (“A composition comprising…”)). Therefore, the Examiner proceeds to the next steps of the analysis.
 (Step 2A, Prong 1)
A composition comprising norpsilocin or a salt or hydrate thereof or combinations thereof combined with one or more erinacines or hericenones in pure form, extracts or isolates from Hericium mushroom species, or combinations thereof.


A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim (see MPEP 2106.04(II) and the October 2019 Update).  The products of the instant claims are products of nature, as disclosed in the specification, in which Applicant admits the claimed norpsilocin is a natural product page 18, line 12-13, Title of cited Lenz reference: Identification of ω-N-Methyl-4- hydroxytryptamine (Norpsilocin) as a Psilocybe Natural Product. It likely represents the actual psychotropic agent liberated from its 4-phosphate ester derivative, the known natural product baeocystin (see claim 4). Lenz presents a simple and artifact free extraction method that prevents dephosphorylation and therefore helps reflect the naturally occurring metabolic profile of Psilocybe mushrooms in subsequent analyses
Erinacines are natural products isolated from mycelia of Hericium erinaceus and hericenones are also natural products located in both the mycelia and fruiting body of Hericium erinaceus.  See Stamets, US 20180021326  at [0005].   Thus, under Step 2A, Prong 1, Claim 1 recites two different genera of natural products – “norpsilocin” and “an erinacine or a hericenone”.
Dependent claims 4-10, 22-23 are drawn to additional known natural products, in addition to the above natural products of claims 1-3.  In addition to comprising the natural products discussed above, claims 22, 23 further requires “an excipient”.  Note water, a natural product is admitted to as an excipient (paragraph [0103], item 16).   
	In sum, Applicant’s claimed invention recites mixtures of nature-based products.  Because Applicant’s claimed invention recites nature-based product limitations, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception (see October 2019 Update 1).
	 Applying the markedly different characteristics analysis the Examiner finds that there is no indication on this record that mixing the nature-based products according to Applicant’s claimed invention results in a transformation of the products or that the claimed mixtures have properties not possessed by the products in nature. See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013) (explaining that the bacterial mixture of Funk Brothers3 “was not patent eligible because the patent holder did not alter the bacteria in any way.”); see also, In re Bhagat, 726 F. App’x 772, 779 (Fed. Cir. 2018) (non-precedential) (“Applicant has not shown that the claimed mixtures are a ‘transformation’ of the natural products, or that the claimed mixtures have properties not possessed by these products in nature.”). 
The claimed compositions are not patent eligible simply because they are the result of a mixture of different nature-based products. 
For the foregoing reasons, Applicant’s claimed mixtures are not markedly different from the nature-based products and, thus, Applicant’s claims recite a judicial exception, i.e., a product of nature.

(Step 2A, Prong 2)
Having determined that Applicant’s claims recite a judicial exception (a product of nature), the Guidance requires an evaluation as to whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See Guidance, 84 Fed. Reg. at 54-55.
Applicant’s claims do not recite any additional elements that are beyond the judicial exception. Thus, Applicant’s claimed invention fails to integrate the recited judicial exception into a practical application of the exception because there are no additional elements recited in the claims that integrate the judicial exception into a practical application. Instead, the claims merely recite a mixture of individual naturally-occurring components, and nothing else additionally.
For the foregoing reasons, combining natural products that are not necessarily produced together by any known natural organism does NOT result in a practical application of the judicial exception. See, e.g., Myriad Genetics, Inc., 569 U.S. at 591 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way.”).  Such is the case here.  Applicant has not chemically, and therefore, not structurally or functionally, changed any of the naturally-occurring components recited within his compositions simply by reciting that they are “purified”.  Indeed, according to Applicant “purified” can mean everything from simply being “separated from other materials” to being chromatographed, for example by gas chromatography, liquid chromatography. Reciting that the norpsilocin, erinacines or hericenones  and other natural products in different amounts (claims 15-19) does not make them structurally, chemically, or functionally different (claim 24) from their naturally-occurring counterparts. Put differently, mixing them together does not in any way, shape, or form change the chemical structure or biological properties of the norpsilocin and/or erinacine or hericenone.

(Step 2B)
Having determined that Applicant’s claims: (1) recite a judicial exception and (2) do not integrate that exception into a practical application, the Guidance requires that the Examiner evaluate whether Applicant’s claims: (a) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (b) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 52-56.
As discussed above, Applicant’s claims in fact do not recite any additional elements that are beyond the judicial exception. Accordingly, the claims merely recite a mixture of individual naturally-occurring components, and nothing else additionally.  Indeed, the claims do not recite the “composition” is in any particular form and do not recite any particular amounts.  The claims broadly encompass any composition of matter comprising any amount(s) of the naturally-occurring components.
Thus, on this record, Applicant’s claimed composition is patent ineligible because it amounts to no more than mixing natural products that have been isolated from their natural source.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz, Journal of natural products, (20171027) Vol. 80, No. 10, 2835-2838, Chadeayne, US 20190142851 and Stamets, US 20180021326. 
Base claim 1: A composition comprising norpsilocin or a salt or hydrate thereof or combinations thereof combined with one or more erinacines or hericenones in pure form, extracts or isolates from Hericium mushroom species, or combinations thereof.
Lenz teaches norpsilocin isolated from the carpophores of the hallucinogenic mushroom Psilocybe cubensis.  Further Lenz teaches that norpsilocin likely represents the actual psychotropic agent liberated from its 4-phosphate ester derivative, the
known natural product baeocystin.  Numerous fungi of the basidiomycete genus Psilocybe and other genera, colloquially called magic mushrooms, elicit profound changes in mood and perception following ingestion. The psychotropic effects are due to the tryptamine derivatives psilocin and its 4-O-phosphate ester, psilocybin, which are synthesized by these fungi.
Chadeayne teaches, page 25, [0310],  interchangeable use of (serotonergic drugs) norpsilocin and  psilocin.  Chadeayne also teaches, page 18-20, [0234], compositions and methods disclosed comprise administering a formulation of purified erinacine A and psilocybin. These composition of Chadeayne also include (see claims) cannabinoid (claim 1), niacin (claim 19) and hericinones (claim 21).  
Similarly, Stamets teaches (see claims) composition containing psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, one or more of erinacines, hericenones or combinations thereof, and niacin.

Regarding claim 1, Chadeayne teaches  a composition comprising one or more erinacines or hericenones in pure form(para[0264] ... In one embodiment , the compositions and methods disclosed herein include one or more purified hericenone molecules . In one embodiment, the compositions and methods disclosed herein comprise purified hericenone A. .. ), extracts or isolates from Hericium mushroom species, or combinations thereof (para[0034] .... In one embodiment , a dried powder is a solid collected from a plant (e.g., mushrooms) ... ), but does not teach wherein norpsilocin or a salt or hydrate thereof or combinations thereof combined. However, Chadeayne does teach wherein norpsilocin can be combined as a serotonergic drug (para[0310] ... Some exemplary serotonergic drugs include the following
molecules ... norpsilocin ... ). Therefore, it would have been obvious to one skilled in the art to combine norpsilocin with Hericium extracts in order to increase the serotonergic effects to the user.
Regarding claim 2, Chadeayne teaches  the composition of claim 1. Chadeayne further teaches wherein the erinacines or hericenones] comprise Erinacine A, Erinacine B, Erinacine C, Erinacine D, Erinacine E, Erinacine F, Erinacine G, Erinacine H, Erinacine I, Erinacine J, Erinacine K, Erinacine 0, Erinacine P, Erinacine Q, Erinacine R. Erinacol, other Erinacines Hericenone A, Hericenone B, Hericenone C, Hericenone D, Hericenone E, Hericenone F, Hericenone G, Hericenone H, other hericenones, or pharmaceutically acceptable salts, hydrates, solvates, prodrugs, stereoisomers, or tautomers thereof (para[0264] ... In one embodiment , the compositions and methods
disclosed herein include one or more purified hericenone molecules . In one embodiment, the compositions and methods disclosed herein comprise purified hericenone A ... ).
Regarding claim 3, Chadeayne teaches the composition of claim 1, but does not teach wherein the composition comprises an extract of extracts or isolates from Hericium erinaceus. However, Stamets in a similar invention (abstract ... improving neurological health and functioning using fungal extracts and their active ingredients, including species of mushrooms and mycelia containing psilocybin and psilocin ... ) teaches wherein the composition comprises an extract of extracts or isolates from Hericium erinaceus (para[0015] .... Lion ' s mane mushroom ... , Lion's mane mushroom is the name for Hericium erinaceus). Therefore, it would have been obvious to one skilled in the
art to combine sources in order to use a natural source for the extract.
Regarding claim 4, Chadeayne teaches  the composition of claim 1. Chadeayne further teaches wherein the composition further comprises baeocystin or a salt or hydrate thereof (para[0064] .... baeocystin is substantially free from psilocybin and / or psilocin ... ).
Regarding claim 5, Chadeayne teaches  the composition of claim 1. Chadeayne further teaches wherein the composition comprises norbaeocystin (para[0310] ... Some exemplary serotonergic drugs include the following molecules ... norbaeocystin ... ) and a purified erinacine, hericenone, salts thereof, hydrates thereof, or combination thereof (para[0264] ... In one embodiment, the compositions and methods disclosed herein include one or more purified hericenone molecules . In one embodiment , the compositions and methods disclosed herein comprise purified hericenone A. .. ).
Regarding claim 6, Chadeayne teaches  the composition of claim 1, but does not teach wherein the composition further comprises one or more cannabinoids in pure form or extracts or isolates from Cannabis saliva, Cannabis saliva, Cannabis indica, or Cannabis ruderalis.
However, Chadeayne does teach wherein the composition comprises one or more cannabinoids in pure form or extracts or isolates from a plant of the genus cannabis (para[0112] ... cannabinoid is derived from a plant, e.g., a plant of genus cannabis ... ). Therefore, it would have been obvious to one skilled in the art to vary the species of cannabis plants by routine experimentation in order to extract specific
cannabinoids for their medicinal properties.
Regarding claim 7, Chadeayne teaches  the composition of claim 6. Chadeayne further teaches wherein the cannabinoids comprise one or more of AS- tetrahydrocannabinol (THC), A9-tetrahydrocannabinol, tetrahydrocannabinolic acid (THCA), cannabidiol (CBD), cannabidiolic acid (CBDA), cannabinol (CBN), cannabigerol (CBG), cannabichromene (CBC), cannabicyclol (CBL), cannabivarin (CBV),
tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), cannabichromevarin (CBCV), cannabigerovarin (CBGV), cannabigerol monomethyl ether (CBGM), cannabielsoin (CBE), cannabicitran (CBT), among others, or pharmaceutically acceptable salts, hydrates, solvates, prodrugs, stereoisomers, or tautomers thereof (para[0046] ... For example, a "cannabis extract comprising cannabidiol" could be expected to include cannabidiol (aka "CBD") ... ).
Regarding claim 8, Chadeayne teaches  the composition of claim 1. Chadeaynefurther teaches wherein the composition further comprises one or more phenethylamines or amphetamines in pure form or extracts or isolates from plants comprising thereof (para[0330] ... In one embodiment, a dopaminergic drug is chosen from ... methamphetamine ... ).
Regarding claim 9, Chadeayne teaches  the composition of claim 8. Chadeaynefurther teaches wherein the phenethylamines or amphetamines comprises 3,4,5-trimethoxyphenethylamine (Mescaline), 2,5-dimethoxy-4-methylamphetamine (DOM), 2,5-dimethoxy-4- bromophenethylamine (2C-B), 2,5-dimethoxy-4- ethylphenethylamine (2C-E), 2,5-dimethoxy-4-ethylthiophenethylamine (2C-T-2), 2,5-dimethoxy-4-propylthiophenethylamine (2C-T-7), p-methoxy-amphetamine (PMA), 2,4- dimethoxy-amphelamine (2,4-DMA), 3,4-dimethoxy -amphetamine (3,4-DMA), 3,4-methylenedioxy-am phetamine (M DA), 3-methoxy-4,5-methylendioxy-amphetamine (MM DA), 2-methoxy- 3,4 methylendioxyamphetamine (MMDA-3a), 2-methoxy-4,5-methylendioxyamphetamine (MM DA-2), 3,4,5-trimethoxyamphetamine
(TMA), 2,4,5-trimethoxyamphetamine (TMA-2), 2,5-dimethoxy-3,4 methylenedioxyamphetamine (DMM DA), 2, 3-dimethoxy-4, 5- methylenedioxyam phetamine (DMM DA-2), 2, 3,4, 5- tetramethoxyam phetamine (TeMA), (R)-2,5-dimethoxy-4-iodoamphetamine, inter alia, pharmaceutically acceptable salts, hydrates, solvates, prodrugs, stereoisomers, or tautomers thereof (para[0310) ... mescaline (aka N((2-methoxyphenyl) methyl)-2-(3,4,5 trimethoxypheny) ethanamine) ... ).
Regarding claim 10, Chadeayne teaches  the composition of claim 1. Chadeaynefurther teaches wherein the composition further comprises one or more adversive compounds comprising niacin, ipecac, apomorphine, bittering agents (e.g., denalonium benzoate), capsaicin, capsacutin dihydrocapsaicin, nordihydrocapsaicin, homocapsaicin, homodihydrocapsaicin, capsaicinoids, gingerol, pipeline, isopiperine, zingerone, shogaol, vanillylamide derivatives, or combinations thereof (para[0166] ... In one embodiment, a first purified terpene is chosen from ... capsaicin).

Regarding claim 11, Chadeayne teaches the composition of claim 10, but does not teach wherein the adversive is niacin. However, Stamets in a similar invention (abstract ... improving neurological health and functioning using fungal extracts and their active ingredients, including species of mushrooms and mycelia containing psilocybin and psilocin ... ) teaches wherein the adversive is niacin (para[0002]
... The present invention relates to neurordegenerative compositions based upon constituents isolated from or contained within mushroom
fruitbodies or mycelia. or the corresponding synthetic molecules, combined with niacin ... ).
Regarding claim 12, Chadeayne teaches the composition of claim 1. Stamets further teaches wherein the composition comprises an extract of extracts or isolates from Hericium erinaceus (para[0015] ... Lion's mane mushroom ... , Lion's mane mushroom is the name for Hericium erinaceus) and niacin (para[0002] ... The present invention relates to neurordegenerative compositions based upon constituents isolated from or contained within mushroom fruitbodies or mycelia. or the corresponding synthetic molecules, combined with niacin ... ).
Regarding claim 13, the composition of claim 1, but does not teach wherein the composition comprises an extract of extracts or isolates from Pochonia chlamydosporia. However, La nth am in a similar invention (abstract ... Synthetic endeavours to create non-natural bioactive small molecules for pharmaceutical and agrochemical applications have also arrived at a similar conclusion- halogens can dramatically
improve the properties of organic molecules for selective modulation of biological targets in vivo ... ) teaches wherein the composition comprises an extract of extracts or isolates from Pochonia chlamydosporia (pg 23, para 2 ... The fungal halogenase Rdc2 from and the similar enzyme RadH from Pochonia chlamydosporia chiversi, are both involved in biosynthesis of the resorcinylic acid lactone (RAL) radicicol Caetonium.125, 167-170 (35), and act on free-standing phenolic substrates. Radicicol is a potent inhibitor of heat shock protein 90 (Hsp90), a medically important target due to its involvement in many cancer causing pathways, and also exhibits anti-fungal activity ... ).
Therefore, it would have been obvious to one skilled in the art to combine sources in order to increase activity of the pharmaceutical and add beneficial properties to the composition.
Regarding claim 14, Chadeayne teaches  the composition of claim 1. Chadeaynefurther teaches wherein the composition comprises ketamine, pharmaceutically acceptable salts, hydrates, solvates, prodrugs, stereoisomers, or tautomers thereof (para[0330] ... In one embodiment, a dopaminergic drug is chosen from ... ketamine ... ).
Regarding claim 15, Chadeayne teaches  the composition of claim 1, but does not teach wherein the composition comprises 0.001 mg to
0.01 mg, 0.01 mg to 0.1 mg, 0.01 mg to 1 mg, 0.1 mg to 5 mg, 0.1 mg to 1 mg, 0.5 mg to 1 mg, 0.5 mg to 5 mg, 0.25 mg to 1 mg, 0.2 mg
to 2 mg, or 0.2 mg to 5 mg of norpsilocin or an amount of a mushroom extract or mushroom to provide an equivalent dose. However, Chadeayne does teach wherein 0.5g of a mushroom extract (para[0043] ... In one example, a composition weighs 100 g and comprises 0.5 g of a first purified psilocybin derivative ... ). Therefore, it would have been obvious to one skilled in the art to vary the amount of norpsilocin by routine experimentation in order to vary the effects of the drug after consumption.
Regarding claim 16, Chadeayne teaches  the composition of claim 1, but does not teach wherein the composition comprises 1 ug to 5 ug, 1 ug lo 10 ug, 5 ug to 10 ug,10 ug to 5 mg, 10 ug to 100 ug, 100 ug to 1 mg, 500 ug to 1 mg, 500 ug to 5 mg, 1 mg to 5 mg, 100 ug to 1 mg, 100 ug lo 500 ug, 100 ug to 250 ug; 250 ug to 1 mg; 750 ug to 1 mg, or 250 ug to 750 ug of one or more erinacines or hericenones or an
amount of a mushroom extract or mushroom to provide an equivalent dose. However, Chadeayne does teach wherein 0.5g of a mushroom extract (para[0043] ... In one example, a composition weighs 100 g and comprises 0.5 g of a first purified psilocybin derivative ... ).
Therefore, it would have been obvious to one skilled in the art to vary the amount of erinacines or hericenones by routine experimentation in order to vary the effects of the drug after consumption.
Regarding claim 17, Chadeayne teaches  he composition of claim 6, but does not teach wherein the composition comprises 0.01 mg to 0.1 mg, 0.01 mg to 1 mg, 0.1 mg to 10 mg, 0.1 mg to 1 mg, 0.5 mg to 1 mg, 0.5 mg to 5 mg, 0.25 mg to 1 mg, 0.2 mg to 2 mg, 0.2 mg to 5 mg, or 1 mg to 10 mg of one or more cannabinoids or an amount of a plant extract or plant to provide an equivalent dose. However, Chadeayne
does teach wherein there is 8 mg of a cannabinoid (para[0043] ... 8 g of a first purified cannabinoid ... ).Therefore, it would have been obvious to one skilled in the art to vary the amount of cannabinoid by routine experimentation in order to vary the effects of the drug after  consumption.
Regarding claim 18, Chadeayne teaches  the composition of claim 8, but does not teach wherein the composition comprises 0.1 mg to 1 mg, 1 mg to 10 mg, 10 mg to 100 mg, 10 mg to 50 mg, 50 mg to 100 mg, 20 mg to 80 mg, 20 mg to 50 mg, 50 mg to 100 mg, 50 mg to 80 mg, or 10 mg to 80 mg of one or more phenethylamines or amphetamines or an amount of a plant or mushroom extract or plant or mushroom to provide an equivalent dose. However, Chadeayne does teach wherein 0.5g of a mushroom extract(para[0043] ... In one example, a composition weighs 100 g and comprises 0.5 g of a first purified psilocybin derivative ... ). Therefore, it would have been obvious
to one skilled in the art to vary the amounts of phenethylamines by routine experimentation in order to vary the effects of the drug after
consumption.
Regarding claim 19, Chadeayne teaches  the composition of claim 1 0,but does not teach wherein the composition comprises 0.1 mg to 1 0 mg,1 mg to 500 mg, 1 mg to 100 mg, 200 mg to 500 mg, 50 mg to 200 mg, 10 mg to 50 mg, 50 mg to 200 mg, 1 mg to 200 mg, or 1 mg to 50 mg of one or more adversives. However, Chadeayne does teach wherein 2.5 grams of terpene is added (para[0043] ... 2.5 g of a first
purified terpene ... ). Therefore, it would have been obvious to one skilled in the art to vary the amount of adversives by routine experimentation in order to vary the effects of the drug after consumption.
Regarding claim 20, Chadeayne teaches  the composition of claim 1. Chadeaynefurther teaches wherein the composition comprises one or more pharmaceutically acceptable excipients (para[0339] ... Examples of excipients are, but are not limited to , sodium lauryl sulfate, sucrose, alcohol, gelatin, polyvinylpyrrolidone, methionine, Vitamin E TPGS, dimethyl sulfoxide, tartrazine, polyethylene glycol, magnesium
stearate, stearic acid, fumed silica, talc, magnesium carbonate, or benzalkonium chloride ... ).
Regarding claim 21, Chadeayne teaches  the composition of claim 1. Chadeaynefurther teaches wherein the composition is a powder admixture, liquid, suspension, or emulsion (para[0033] ... In one embodiment, the compositions disclosed herein are in the form of a dried powder ... ) 
Regarding claim 22, Chadeayne teaches  the composition of claim 1, but does not teach wherein the composition further comprises one or more extracts or pure chemicals from other fungi comprising one or more of, Antrodia, Beauveria, Copelandia, Cordyceps, Fomitopsis, Ganoderma, Grifola, Hericium, Hypsizygus, lnonotus, lsaria, Panaeolus, Phellinus, Piptoporus, Pleurotus, Polyporus or Trametes species or combinations thereof; a mycelium extract of Antrodia, Beauveria, Copelandia, Cordyceps, Fomitopsis, Ganoderma, Grifola, Hericium, Hypsizygus, lnonotus, lsaria, Panaeolus, Phellinus, Piptoporus, Pleurotus, Polyporus or Trametes species or combinations thereof; or a
fruiting body extract of Antrodia, Beauveria, Copelandia, Cordyceps, Fomitopsis, Ganoderma, Grifola, Hericium, Hypsizygus, lnonotus, lsaria, Panaeolus, Phellinus, Piptoporus, Pleurotus, Polyporus or Trametes species or combinations thereof, or combinations thereof. However, Chadeayne does teach wherein fungal fruit bodies are used (para[0377] ... For example, the concentration of psilocybin and/
or psilocin varies greatly across species of naturally occuring fungal fruit bodies ... ). Therefore, it would have been obvious to one skilled in the art to vary which species is used in order to extract different levels of certain components.
Regarding claim 23, Chadeayne teaches  the composition of claim 1. Chadeaynefurther teaches wherein the composition further comprises one or more extracts or pure chemicals from other plant species comprising Bacopa species (Bacopa monnien), Gotu kola (Centella asiatica), and Gingko (Gingko biloba, Ginger (Zingiber officinale), Holy Basil (Ocimum sanctum), Hu Zhang (Polygonum cuspidatum), Oregano (Origanum vulgare, Origanum onites), Rosemary (Rosmarinus officinalis, Rosmarinus eriocalyx, species in the genus Rosmarinus), Turmeric (Curcuma longa), Green Tea (Camellia sinensis), lavender (Lavandula spica and related species in the genus Lavandula), skullcap (Scutellaria lateriflora) oat straw (Avena sativa, Avena byzantina), Salvia divinorum, aka Diviner's Sage, Banisteriopsis caapi and Psychotria species, plants containing ibogaine (Tabemanthe iboga, Voacanga africana and Tabemaemontana
undulate), peyote (Lophophora williamsi;), the seeds of morning glory (lpomoea tricolor and related species) and Hawaiian baby wood rose
(Argyreia nervosa), Acacia confusa, Acacia obtusifolia, Acacia simplicifolia, Desmanthus lllinoensis, or Cannabis (Cannabis saliva, C.
indica and C. ruderalis) or combinations thereof (para[0290] ... In one embodiment, the compositions and methods disclosed herein
include one or more purified psilocybin derivatives and one or more purified molecules attained by extracting and subsequently purifying
one or more com pounds from an organism chosen from Bacopa monnieri (for example, the purified molecule bacoside A3 ), Centella asiatica (for example, the purified molecule asiaticoside ), Gingko biloba (for example, the purified molecule myricetin), Zingiber officinale (for example, the purified molecule zingerone ... ).

Regarding claim 24, Chadeayne teaches  the composition of claim 1. Chadeaynefurther teaches wherein the composition is effective to treat, alleviate, prevent or ameliorate serotonin (5-hydroxytryptamine, 5-HT) receptor disorders, psychiatric and mood disorders comprising depression, anxiety, major depressive disorder, treatment resistant depression, persistent depression, manic depression or bipolar disorder, depressive psychosis, perinatal depression, premenstrual dysphoric disorder, seasonal depressions, situational depression, panic disorder, obsessive compulsive disorder, posttraumatic stress disorder, attention deficiVhyperactivity disorder, sleep disorders,
eating disorders, schizophrenia, personality disorders, substance abuse disorders (drug abuse, addiction, alcoholism); neuronal injuries or physical neurodegeneration (e.g., physical injury, head trauma, spinal cord trauma, concussion, peripheral neuron trauma, paralysis, ischemia, hypoxia, stroke; organophosphates, lead, heavy metals, nerve agents, other toxic compounds, prions, amyloid plaque, neurotoxic viruses, stress); neurodegenerative diseases (e.g., Alzheimer's disease, Parkinson's disease, amyotrophic lateral sclerosis, multiple sclerosis, frontotemporal dementia, Huntington's disease, adrenal leukodystrophy, Alexander's disease, Alper's disease, Alzheimer's disease, amyotrophic lateral sclerosis, bale concentric sclerosis, Canavan disease, Charcot-Marie-Tooth disease, childhood ataxia with central nervous system hypomyelination, chronic idiopathic peripheral neuropathy, frontotemporal dementia, Huntington's disease, Krabbe disease, monomelic amyotrophy, multiple sclerosis (MS), neurodegeneration, neuromyelitis optica, neuropathic pain, neurosarcoidosis, Parkinson's disease, Pelizaeus-Merzbacher disease, primary lateral sclerosis, progressive supranuclear palsy, radicular pain, radiculopathic pain, Schilder's disease, sciatic pain, sciatica, subacute necrotizing myelopathy, transverse myelitis, or Zellweger
syndrome); congenital or organic cognitive impairment, learning disabilities, autism spectrum disorder; cognitive enhancement, intelligence enhancement, creativity enhancement, memory improvement, learning enhancement and improvement, spiritual enhancement, "mind expansion," IQ improvement, EQ improvement, balance enhancement, athleticism, motor skill enhancement, special navigation,
clairvoyance, psychic enhancement, or general improvement of mental health (para[0408] ... In one embodiment, the psychological problem is an anxiety disorder. In one embodiment, the psychological problem is a depressive disorder. In one embodiment, the psychological problem is a compulsive disorder. In one embodiment, the psychological problem is characterized by neurodegeneration ... 

Regarding claim 12, Chadeayne teaches  the composition of claim 1. Stamets further teaches wherein the composition comprises an extract of extracts or isolates from Hericium erinaceus (para[0015] ... Lion's mane mushroom ... , Lion's mane mushroom is the name for Hericium erinaceus) and niacin (para[0002] ... The present invention relates to neurordegenerative compositions based upon constituents isolated from or contained within mushroom fruitbodies or mycelia. or the corresponding synthetic molecules, combined with niacin ... ).
Claim 13 lacks an inventive step under PCT Article 33(3) as being obvious over Chadeaynein view of "Development of Halogenase Enzymes for Use in Synthesis" to Latham et al. (hereinafter Latham).
Regarding claim 13, the composition of claim 1, but does not teach wherein the composition comprises an extract of extracts or isolates from Pochonia chlamydosporia. However, La nth am in a similar invention (abstract ... Synthetic endeavours to create non-natural bioactive small molecules for pharmaceutical and agrochemical applications have also arrived at a similar conclusion- halogens can dramatically improve the properties of organic molecules for selective modulation of biological targets in vivo ... ) teaches wherein the composition comprises an extract of extracts or isolates from Pochonia chlamydosporia (pg 23, para 2 ... The fungal halogenase Rdc2 from and the
similar enzyme RadH from Pochonia chlamydosporia chiversi, are both involved in biosynthesis of the resorcinylic acid lactone (RAL) radicicol Caetonium.125, 167-170 (35), and act on free-standing phenolic substrates. Radicicol is a potent inhibitor of heat shock protein 90 (Hsp90), a medically important target due to its involvement in many cancer causing pathways, and also exhibits anti-fungal activity ... ). Therefore, it would have been obvious to one skilled in the art to combine sources in order to increase activity of the pharmaceutical and add beneficial properties to the composition.
None of the ingredients of the base claim or additional active ingredients of dependent claims are applicants inventions.  All these are previously known natural products. As noted above, the interchangeable use of norpsilocin and  psilocin and the additional ingredients are taught in the prior art.  Limitation of optimal amounts of previously known active ingredients (dependent claims 15-16) and using known pharmaceutical excipients are within the repertoire of one of skill in the art.  The invention is a selective combination of the known elements by routine optimization protocols known to one of skill in the art. There is no indication in the prior arts that such combination would lead one of ordinary skill in the art to doubt that the combination could not be made.   
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   

Therefore nothing unobvious is seen in the claims. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-24 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim s 1-24 of copending Application No. 16951012 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-47, 40-, 52-54 of copending Application No. 16285457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is extensive overlap in the subject matters of the conflicting claims as explained below: 
The difference is norpsilocin versus psilocin
The tenets of Graham v. John Deere Co.,  for obviousness analysis used here. The teachings of  Lenz, Journal of natural products, (20171027) Vol. 80, No. 10, 2835-2838, Chadeayne, US 20190142851 and Stamets, US 20180021326, elaborated under section under Claim Rejections - 35 USC § 103, in their entirety are invoked here at once suggests substituting psilocin and norpsilocin for each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019).
        2 October 2019 Update: Subject Matter Eligibility, available at https://www.uspto.gov/PatentEligibility.
        3 See Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948).